Name: COMMISSION REGULATION (EC) No 300/96 of 16 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 17. 2. 96 EN Official Journal of the European Communities No L 39/21 COMMISSION REGULATION (EC) No 300/96 of 16 February 1996 establishing the standard import values (or determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 February 1996. For the Commission Franz FISCHLER Member of the Commission (2) OJ No L 307, 20. 12 . 1995, p . 21 . (') OJ No L 337, 24. 12. 1994, p. 66 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 39/22 EN Official Journal of the European Communities 17. 2. 96 ANNEX to the Commission Regulation of 16 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 43,7 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 61,0 I 204 85,7 064 59,6 400 45,7 066 41,7 464 235,1 068 62,3 600 94,2 204 76,8 624 65,4 208 44,0 662 46,8 212 97,0 999 90,6 624 133,0 0805 30 20 052 74,7 999 70,9 204 88,8 l 118,4 388 67,5 0707 00 10 052 400 74,5 053 196,5 512 54,8 060 61,0 520 66,5 066 53,8 524 100,8 068 69,3 528 82,6 204 144,3 600 80,3 624 182,1 624 94,2 999 117,9 999 78,5 0709 10 10 220 365,3 0808 10 51 , 0808 10 53, 052 64,00808 10 59 999 365,3 064 78,6 0709 90 73 052 129,4 388 39,2 204 77,5 400 78,9 412 54,2 404 59,3 624 241,6 508 68,4 999 125,7 512 51,2 524 57,40805 10 01 , 0805 10 05, 0805 10 09 052 38,2 528 48,0 204 42,7 624 86,5 208 68,2 728 107,3 800 78,0 212 40,3 804 21,0 220 47,8 999 64,4 388 40,5 0808 20 31 039 98,1 400 42,2 052 86,3 436 41,6 064 72,5 448 37,2 388 90,3 600 54,6 400 98,7 624 53,9 512 73,0 46,1 528 89,4 999 624 79,0 0805 20 1 1 052 75,7 728 115,4 204 81,0 800 55,8 624 79,3 804 112,9 999 78,7 I 999 88,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .